The court is of opinion that under the statute of the State and the ordinance of the city of Providence it was the duty of the trial justice of the city to open the Justice Court of the city of Providence for the return of writs and entry of actions in civil cases on Thanksgiving Day; but that nevertheless inasmuch as he did not open the court nor hold any session of it that day, the return of the writs returnable on that day and the entry of the actions were frustrated, and the court now has no jurisdiction of such actions, and consequently cannot properly be directed to try them.
Petition dismissed.